HOFFMAN, Judge:
I dissent. The Majority concedes that the dishonored check was inadmissible hearsay evidence because the check was unauthenticated. However, the Majority then concludes that admission of the evidence constituted harmless error. I disagree. The dishonored check was the only *66evidence offered to prove that appellant passed a bad check. Consequently, I cannot characterize the admission of the check into evidence as harmless error beyond a reasonable doubt. Commonwealth v. Story, 476 Pa. 391, 383 A.2d 155 (1978).
SPAETH, J., joins in this opinion.